Title: James Madison to Frederick Freeman, 12 February 1836
From: Madison, James
To: Freeman, Frederick


                        
                            
                                Revd. Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 12. 1836
                            
                        
                        
                        In acknoledging the receipt of your letter of January 30. and thanking you for your kind wishes, which are
                            sincerely returned, I comply with your request of an autographic line. Being written near the close of my 84th. year, with
                            fingers crippled by Rheumatism, my name is added, as familarly written previous to the causes of the change.
                        
                        
                            
                                James Madison
                            
                        
                    